ITEMID: 001-108199
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: BRUNNER v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Paulo Pinto De Albuquerque
TEXT: The applicant, Ms Elisabeth Brunner, is an Austrian national who was born in Austria and lives in Istanbul. She was represented before the Court by Mrs G. Altay and Mr H. Karakuş, lawyers practising in Istanbul.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant describes herself as a human rights activist and a worker in Turkey.
According to her submissions, on 18 April 2004 she was kidnapped by four people while she was on her way to attend a seminar. She claims that these people harassed her, threatened her with death to induce her to act as a spy for them and to give away the names of her international collaborators, and stubbed out cigarettes on her arms when she refused to do so. She then lost consciousness on receiving a blow to the head.
The following day, 19 April 2004, the applicant requested that criminal proceedings be opened against her alleged kidnappers; she claimed that they were police officers. She also requested to be examined at the Forensic Medicine Institute.
On the same day the applicant applied to the Human Rights Association, where she was examined by several doctors. The report drawn up afterwards indicates that the blisters caused by cigarette burns and soft-tissue lesions on her body coincided with her description of the events.
On 27 April 2005 the Tuzla public prosecutor took the applicant’s statement.
After a period during which her requests for information were all refused by the public prosecutor, on 17 April 2008 the applicant issued another request for information about the progress of the investigation. On 23 June 2008 the Tuzla public prosecutor responded to her request, indicating that the investigation was still pending and the perpetrators of the offence were being sought. The applicant was also informed that she would be notified of further developments as they occurred.
